DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive. Regarding independent claims 1 and 17 Applicant argues:
 	“Relating the features of VAN EEDEN to the features of independent claim 1, the Office Action, on page 3, equates: ‘the steam entry tube 376’ of VAN EEDEN with ‘the channel’ of independent claim 1, ‘the coupling 3761’ of VAN EEDEN with ‘the first port’ of independent claim 1, ‘the O-ring 3766’ of VAN EEDEN with ‘a mixing chamber’ of independent claim 1, ‘the O-ring 3762’ of VAN EEDEN with ‘the seal’ of independent claim 1, ‘the steam entry tube 376’ or ‘the coupling 3761’ of VAN EEDEN with ‘the first container’ of independent claim 1, and ‘the interconnection tube 378’ of VAN EEDEN with ‘the second container’ of independent claim 1.
 	The Applicant respectfully submits that VAN EEDEN, under any construction, does not disclose that the steam entry tube 376 is between the coupling 3761 and the O-ring 3766. In fact, the coupling 3761 protrudes outside the Venturi tube 373.”
However, may Applicant note, that there is a channel between the entry point of “3761” and the outlet point “371” as shown in Figure 17. The portion of the channel which anticipates the claim language is the inner tube between entry point of “3761” and the mixing chamber. Furthermore, this section of channel is defined by both the seal, the first and the second container because the channel cannot function in a working manner, as shown in Figure 16, but does function when the apparatus seals the containers, as shown in Figure 17. The coupling “3761” includes the first port at its entry opening point. The O-ring “3766” has not been defined as the mixing chamber. Rather, the “mixing chamber” is defined by the surfaces “in which steam, air and milk are mixed together” (see paragraph [0090]). Figure 17 shows this area in and around element “3731” of the drawing. Paragraph [0086] discloses: “the steam entry tube 376 has a first O-ring 3762 which has an external diameter suitable for defining a substantially watertight seal with a first portion 3781 of the inner surface of the interconnection tube 378.” Thus, elements “3781” and “3762” form the seal. The first container includes element “376” and “3761” but is more clearly shown as this component:

    PNG
    media_image1.png
    162
    292
    media_image1.png
    Greyscale

The second container includes element “378” and “377” but is more clearly shown as this component:

    PNG
    media_image2.png
    243
    416
    media_image2.png
    Greyscale

The preceding explanations of the interpretation of the prior art have been provided so that the record is clearly established for any further prosecution. Furthermore, regarding Applicant’s argument, element “376” is between elements “3761” and element “3766”, as shown in Figure 16. Therefore, Applicant’s argument is not convincing. 
 	Regarding independent claims 1 and 17 Applicant argues:
 	“Further, VAN EEDEN does not disclose that the steam entry tube 376 is defined by the O-ring 3762, and the coupling 3761 or the interconnection tube 378. VAN EEDEN merely describes that the steam entry tube 376 is separate from the inner channel 3731 provided in the interconnection tube 378.
 	Thus, under any construction, the features of VAN EEDEN do not anticipate ‘[a] mixing apparatus, comprising ... a channel between the first port and the mixing chamber, wherein the channel is defined by the seal and the first or second container’ as recited in independent claim 1 (emphasis added).
 	Further, independent claim 17 recites subject matter similar to the subject matter recited in independent claim 1.
 	Accordingly, the Applicant respectfully requests that the rejection of independent claims 1 and 17 under 35 U.S.C. § 102(a)(2) be withdrawn.”
However, a shown above, there is a channel between the entry point of “3761” and the outlet point “371” as shown in Figure 17. The portion of the channel which anticipates the claim language is the inner tube between entry point of “3761” and the mixing chamber. Furthermore, this section of channel is defined by both the seal, the first and the second container because the channel cannot function in a working manner, as shown in Figure 16, but does function when the apparatus seals the containers, as shown in Figure 17. Therefore, Applicant’s argument is not convincing.
 	For the foregoing reasons claims 1-5 and 14-17 stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN EEDEN et al. (USPGPUB 2017/0127876).
	Regarding claim 1, VAN EEDEN et al. disclose a mixing apparatus, comprising:
a first container (376,3761), wherein the first container comprises:
a first port (3761); and 
a mixing chamber for mixing milk with steam and/or air (see “a mixing chamber” in paragraph [0090]);
a second container (378,377), wherein the second container is adapted to receive the first container (see Figure 17);
a seal (see “watertight seal” and “3762” in paragraph [0086]) disposed between the first container and the second container (see Figure 17); and
a channel (see “entry tube” in paragraph [0090] and Figure 17) between the first port (3761) and the mixing chamber, wherein the channel is defined by the seal and the first or second container (see Figures 16-17; the channel only functions, and is thus “defined”, as shown in the connected apparatus of Figure 17).
	Regarding claim 2, VAN EEDEN et al. disclose the mixing apparatus as claimed in of claim 1, wherein the first container comprises a raised container portion (see the area surrounding “3762” in Figure 17), and wherein the channel is further defined by the raised container portion (see Figures 16-17; the channel only functions, and is thus “defined”, as shown in the connected apparatus of Figure 17).
	Regarding claim 4, VAN EEDEN et al. disclose the mixing apparatus as claimed in of claim 1, wherein the seal (see “watertight seal” and “3762” in paragraph [0086]) comprises a raised seal portion (see Figures 16-17), and wherein the channel is further defined by the raised seal portion (see Figures 16-17; the channel only functions, and is thus “defined”, as shown in the connected apparatus of Figure 17).
	Regarding claim 5, VAN EEDEN et al. disclose the mixing apparatus of claim 1, wherein the second container (377,378) comprises:
a second port (373); and
a third port (380), wherein the third port in assembled condition is connected to the mixing chamber (see paragraph [0090]), and wherein the channel further connects the second port to the first port and the mixing chamber (see paragraph [0090]).
	Regarding claim 15, VAN EEDEN et al. disclose a coffee maker, the coffee maker comprising:
a liquid coffee extraction apparatus (see Figure 1); and
the mixing apparatus of claim 1 (see the rejection of claim 1 above).
	Regarding claim 17, VAN EEDEN et al. disclose a mixing apparatus comprising:
a container (see Figure 17), wherein the container comprises:
a port (3761); and 
a mixing chamber for mixing milk with steam and/or air (see “a mixing chamber” in paragraph [0090]); 
a seal (see “watertight seal” and “3762” in paragraph [0086]); and 
a channel (376) between the port (3761) and the mixing chamber, wherein the channel is defined by the seal (3762) and the container (378).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN EEDEN et al. (USPGPUB 2017/0127876) as applied to claims 1-2, 4-5, 15, and 17 above. 
	Regarding claim 3, VAN EEDEN et al. disclose the mixing apparatus of claim 2. However, they do not specifically disclose an apparatus wherein the raised container portion causes an indentation in the seal of greater than 0.2mm. Nevertheless, because no specific disclosure is given regarding the indentation of the seal, such a modification amounts to changing the size of the prior art device, which is a design consideration for a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by VAN EEDEN et al. by including an apparatus wherein the raised container portion causes an indentation in the seal of greater than 0.2mm because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	Regarding claim 14, VAN EEDEN et al. disclose the mixing apparatus of claim 2. However, they do not specifically disclose an apparatus wherein a shore hardness of the seal is in the range of 30 to 60 shore.. Nevertheless, because no specific disclosure is given regarding the shore hardness of the seal, such a modification amounts to a known material selection for the prior art device, which is a design consideration for a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by VAN EEDEN et al. by including an apparatus wherein a shore hardness of the seal is in the range of 30 to 60 shore because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Regarding claim 16, VAN EEDEN et al. disclose the mixing apparatus of claim 2. However, they do not specifically disclose an apparatus wherein the raised container portion causes an indentation in the seal of greater than 0.5mm. Nevertheless, because no specific disclosure is given regarding the indentation of the seal, such a modification amounts to changing the size of the prior art device, which is a design consideration for a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by VAN EEDEN et al. by including an apparatus wherein the raised container portion causes an indentation in the seal of greater than 0.5mm because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
12/13/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655